SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiff Chad Arel filed this § 1983 action pro se in the United States District Court for the District of Vermont, alleging that excessive force was used against him in violation of the Eighth Amendment. Axel appeals from the decision of the District Court (Sessions, /.) granting judgment as a matter of law to the defendants after a bench trial.
We have reviewed the evidence that was before the District Court and agree that the Plaintiff has not made the requisite showing of an eighth amendment violation. See Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir.2003).
Having considered all of the Plaintiffs arguments and having found them to be without merit, we AFFIRM the judgment of the district court.